UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2014 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 1-32663 86-0812139 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 200 East Basse Road San Antonio, Texas 78209 (Address of principal executive offices) Registrant’s telephone number, including area code: (210)832-3700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 16, 2014, Clear Channel Outdoor Holdings, Inc. (the “Company”) held its Annual Meeting of Stockholders.Set forth below are the final voting results for each proposal submitted to a vote of the stockholders at the Company’s Annual Meeting of Stockholders. 1.The Company’s stockholders elected each of the three nominees for directors to serve as directors for a three year term or until his successor shall have been elected and qualified. Proposal 1.Election of Directors Votes For Votes Withheld Broker Non-Votes Class A Common Stock Thomas R. Shepherd Christopher M. Temple Scott R. Wells Class B Common Stock Thomas R. Shepherd 0 0 Christopher M. Temple 0 0 Scott R. Wells 0 0 Total Thomas R. Shepherd Christopher M. Temple Scott R. Wells 2.The advisory resolution on executive compensation was approved. Proposal 2.Approval of the advisory (non-binding) resolution on executive compensation Votes For Votes Against Abstentions Broker Non-Votes Class A Common Stock Class B Common Stock 0 0 0 Total 3.The selection of Ernst & Young LLP as the independent registered public accounting firm of the Company for the year ending December 31, 2014 was ratified. Proposal 3.Ratification of the selection of Ernst & Young LLP as the independent registered public accounting firm for the year ending December 31, 2014 Votes For Votes Against Abstentions Broker Non-Votes Class A Common Stock 0 Class B Common Stock 0 0 0 Total 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEAR CHANNEL OUTDOOR HOLDINGS, INC. Date: May 20, 2014 By: /s/ Hamlet T. Newsom, Jr. Hamlet T. Newsom, Jr. Vice President, Associate General Counsel and Assistant Secretary
